Case 7:17-cr-00506-NSR Document 355
@3Se 7:17-cr-O0506-NSR Document 353

LAW OFFICE OF ANTHONY CECUTTI
217 Broadway, Suite 707
New York, New York 10007
Phone: (212) 619-3730
Cell: (917) 741-1837
Fax: (212) 962-5037

anthonycecuti@ gmail.com Deft's request to adjourn the Sentencing

from Dec. 11, 2020 until Jan. 26, 2021
at 2:00 pm or, alternatively, Jan. 29,
2021 at 2:00 pm is granted without
objection from the Gov't. Clerk of Court

December 1, 2020

MEMO0O.ENDORSED

 

BY ECF requested to terminate the motion (doc.

The Honorable Nelson S. Roman 353). Dated: Dec. eaen

The Hon. Charles L. Brieant Jr. SO ORDERED: >

Federal Building and United States Courthouse OO pent

300 Quarropas St. ( (~~ ee

White Plains, NY 10601-4150 HON-NELSONS ROMAN
UNITED STATES DISTRICT JUDGE.

Re: United States v. Markel Green; 17 Cr. 506 (NSR) -06
Dear Judge Roman:

I represent Markel Green in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
September 7, 2017. After months of negotiations, Mr. Green pleaded guilty on January 8,
2020 to a two-count superseding information, which included his participation in a
homicide that occurred on December 23, 2012. He faces a maximum sentence of 25
years’ incarceration. Sentencing is presently scheduled for December 11, 2020.

 

The purpose of this application is to respectfully request that the Court
adjourn sentencing until January, 2021. In light of the COVID-19 pandemic, our
preparation for sentencing has been significantly impacted. As such, an adjournment is
necessary. I have discussed this request with the Government and there is no objection.

Thank you for your consideration.

Respectfully submitted,

/s/

ee Anthony Cecutti
USEC SONY
DOCUMENT

-™ af matteo aTrT TW LI =f
Tt ¥ WT AY ¥ i
ij ELECTRGNICALL? fF!

- BOC #R_ —
" DATE FILED:_|\ 2[212070_ iy

——
qe sr ae

 
